SUBCONTRACT FOR FUND ADMINISTRATIVE SERVICES This Subcontract, dated as of September 27, 2013, and amended as of July 1, 2014, is between Franklin Alternative Strategies Advisers, LLC (formerly Pelagos Capital Management, LLC), a Delaware limited liability company (the “Investment Manager”), and Franklin Templeton Services, LLC (“Administrator”). In consideration of the mutual agreements herein made, the parties hereby agree as follows: Section 1. Prime Contract. This Subcontract is made in order to assist the Investment Manager in fulfilling certain of the Investment Manager’s obligations under the investment management agreement (“IM Agreement”) between the Investment Manager and Franklin Alternative Strategies Funds (the “Trust”), on behalf of its series, Franklin Pelagos Commodities Strategy Fund (the “Fund”). Section 2. Appointment. The Investment Manager hereby appoints the Administrator to provide or procure, as applicable, for the Fund the administrative and other services described in Section 3 of this Subcontract for the period and on the terms set forth in this Subcontract, as may be supplemented from time to time. The Administrator accepts such appointment and agrees during such period to render or procure, as applicable, the services herein set forth for the compensation provided in Section 6 below. Section 3. Services. The Administrator agrees, during the term of this Subcontract, to provide or procure, as applicable, at its own expense (unless otherwise agreed to by the parties), the following services to the Fund to the extent that any such services are not otherwise provided by the Investment Manager (including any subadviser) or any other service provider to the Fund: (a) providing office space, telephone, office equipment and supplies for the Fund necessary or appropriate for the effective administration of the Fund as contemplated in this Subcontract; (b) providing trading desk facilities for the Fund, unless these facilities are provided by the Investment Manager or any subadviser to the Fund; (c) authorizing expenditures and approving bills for payment on behalf of the Fund; (d) supervising preparation of periodic reports to Fund shareholders, notices of dividends, capital gains distributions and tax credits; and attending to routine correspondence and other communications with individual Fund shareholders when asked to do so by the Fund’s shareholder servicing agent or other agents of the Fund; Amended Subcontract for Fund Admin Services (FASA & FTS, LLC Pelagos Commodities
